Citation Nr: 1616994	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-44 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2010 and December 2012 rating decisions of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  

In September 2014, the Veteran submitted a notice of disagreement (NOD) with a determination issued earlier that month regarding his vocational rehabilitation subsistence allowance.  In response, VA notified the Veteran of a subsequent determination in February 2016.  However, the Veteran has not been provided a statement of the case regarding this issue, and it is unclear whether, in light of subsequent action, the Veteran continues to pursue this matter.  Therefore, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issue of entitlement to an increased disability rating for DDD of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the pendency of his appeal, the Veteran's service-connected PTSD has resulted in no more than occupational and social impairment with reduced reliability and productivity; there is no evidence of thought disorder, obsessional rituals, intermittently illogical, obscure or irrelevant speech, near continuous panic or depression, neglect of personal appearance and hygiene, disorientation, or inability to work or to maintain interpersonal relationships attributed to his PTSD.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard March 2010 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA private treatment records have also been obtained, as well as written statements from the Veteran's friends and colleagues.  

The Veteran was provided VA examinations in March 2010 and January 2014 in connection with the claim.  Although the Veteran's representative contends that the 2014 examiner must provide an addendum regarding the impact of the Veteran's PTSD symptoms on his ability to obtain and maintain substantially gainful employment, the ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Board finds that the examinations, along with the medical opinions, are sufficient evidence for deciding the claim.  The reports for the claimed disability are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations for the opinions provided.  Thus, VA's duty to assist has been met.  

II. Analysis

The Veteran and his representative contend that he is entitled to a higher disability rating for PTSD due to the severity of his symptoms.  His representative contends that his PTSD symptoms render the Veteran unable to secure and maintain gainful employment.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is currently rated at 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists). 

VA treatment records dating from March 2009 to March 2010, show the Veteran reported having difficulty with depression, sleep and anger in March 2009 with an assessed Global Assessment of Functioning (GAF) score of 49, indicative of serious impairment.  Although an April 2009 treatment record shows a positive depression screen, treatment records during this period routinely reflect negative screens for depression, as well as for suicidal and homicidal ideation.  An October 2009 VA treatment record shows a GAF score of 54, indicative of moderate impairment.  

A VA psychological examination conducted in March 2010 reflects the Veteran's complaints of sleep impairment with disturbing dreams, panic attacks once every 3 months and ruminations about what might happen in the future.  He reported having verbal altercations with his supervisors and having low energy levels during the day.   He also reported feeling hopeless or helpless much of the time with crying spells occurring once a week.  He experienced ongoing job dissatisfaction, but was happy in many other environments.  The Veteran reported having occasional passive suicidal thoughts approximately 3 to 4 times a month, with no specific plans or intentions.  The Veteran was married one time and had been divorced approximately 10 years.  He had had several romantic relationships in the past 5 years, but was not in a current relationship.  He had good relationships with his daughter, son-in-law and grandson.  He associated with one close friend at work and another close veteran friend. Otherwise, he had limited social contacts outside of his work environment.  He was a member of several veterans groups in his community but did not attend the meetings, but had attended some reunions in the last 2 years.  He regularly attended VA group therapy sessions every other week and church services every week he was at home.  He took no medication for his PTSD symptoms.  

Examination revealed the Veteran to be clean and neatly groomed.  His speech was spontaneous and coherent.  He was cooperative and friendly.  His affect was full, and his mood was good.  The Veteran's attention was intact.  He was oriented to time, place and person.  His thought processes were rambling and circumstantial.  He denied delusions and hallucinations.  His judgment and insight were intact.  He denied homicidal ideation.  He did endorse passive suicidal ideation 3 to 4 times a month.  The examiner determined the Veteran had fair impulse control.  His recent memory was mildly impaired, and his immediate memory was also impaired.  The frequency and severity of his avoidance and reexperiencing PTSD symptoms were collectively in the mild range, while the frequency and severity of his arousal cluster of symptoms were moderate.  He had poor social interaction.  The examiner opined that the Veteran's diagnosed PTSD caused occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  The assessed GAF score was 60, indicative of moderate symptoms.  

The Veteran submitted four undated statements from his co-workers, teachers at the high school where he was employed.  Several statements indicated that the Veteran had been rude and aggressive towards students or exhibited borderline unacceptable behavior on several occasions.  

VA treatment records, dating from August 2010 to August 2011 show depression, as well as suicidal and homicidal ideation screens that were routinely negative.  However, in February 2011, he reported that he felt more anxious and depressed recently.  He was assessed with a GAF of 55.  A March 2011 treatment record shows that the Veteran had severe psychiatric symptoms that interfered with his ability to function and maintain independence in his community.  A May 2011 treatment record shows he was assessed with a GAF of 65, indicative of mild symptoms.  A July 2011 VA treatment record shows that he assessed the severity of his depression as 7/10.  

During his August 2011 Board hearing, the Veteran testified that he had very little contact with friends and family and little social interaction despite his work.  He testified that he went to VA group therapy every 2 weeks and felt very comfortable there.  He had intrusive memories and nightmares of his experiences in Vietnam.  The Veteran was unable to sleep because he worried about everything and believed he was about to be fired at his job.  The Veteran testified that he couldn't control his mouth, trusted no one but his daughter and grandson, had had suicidal and homicidal thoughts.  He testified that he did not experience many panic attacks and that he never missed work because of his symptoms.  He believed the recent loss of his home to flooding had exacerbated his PTSD symptoms.  

VA treatment records, dating from August 2012 to January 2014, show the Veteran consistently complained of sleep impairment associated with his PTSD symptoms. Depression and suicidal and homicidal ideation screens were routinely negative during this period.  September 2012 and March 2013 indicate that the Veteran had severe psychiatric symptoms that interfered with his ability to function and maintain independence in his community.  In December 2013, the Veteran complained of increased PTSD symptoms.   GAF scores during this period ranged from 58 to 65, reflecting mild to moderate impairment.  

A January 2014 VA examination reflects that the examiner did in fact diagnose the Veteran with PTSD.  He opined that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Symptoms associated with PTSD included anger issues, sleep impairment, social detachment and isolation with hypervigilance, anxiety, crying spells, nightmares, and problems with concentration.  He denied being suicidal or homicidal at the time of the examination.  

The Veteran had difficulty falling or staying asleep, and with concentration.  He was irritable, had outbursts of anger with co-workers that resulted in his being assigned administrative duties only at work and was anxious.  Although he preferred to be alone, he was close to his daughter.  Although his divorce was recently annulled, he continued to be separated from his wife.  He had one close friend at work.  He reported having nightmares 4 to 5 times a week.  At the time of the examination, he was employed full-time although he was assigned administrative duties only due to conflicts with co-workers.  He took no medication for his PTSD symptoms.  

Examination revealed the Veteran was neatly groomed, alert and oriented to person, place, time and circumstance.  He had good eye contact and was cooperative.  There was no atypical psychomotor movement and his speech was within normal limits.  There was no obvious impairment in his thought processes or communication.  His attention and concentration were intact.  His mood was mildly dysphoric.  Short-term and long-term memory was intact, although the Veteran had some trouble recalling chronological life events.  

Throughout the course of his appeal, the Veteran's PTSD has been manifested by sleep disturbance, nightmares, intrusive memories, panic attacks, hyper startle responses, hypervigilance, anxiety, irritability, avoidance behavior, and social isolation.  He also endorsed suicidal ideation intermittently throughout the appellate period, described as "passive" on one occasion.  He has consistently denied any plans or intention.  

Although he remains separated from his first wife for approximately 15 years, their earlier divorce was recently annulled and he maintains good relationships with his daughter, son-in-law and grandson, as well as two veteran friends and one co-worker.  Treatment records and VA examiners indicate that he has regularly attended VA group therapy sessions every other week throughout the pendency of the claim.  He has taken no medication for his PTSD symptoms during the pendency of the appeal.  

Treatment records intermittently show his mood to be anxious or depressed.  He has been predominantly provided GAF scores indicative of mild or at most, moderate impairment.  Only one GAF score, in March 2009, was indicative of serious impairment.  This assigned GAF score was not accompanied by any discussion suggesting that serious impairment indicated inability to keep a job, or similar impairment.

Although the Veteran has been noted to have suicidal ideation intermittently during the pendency of the appeal, these episodes have been described as "passive" and VA treatment records often indicate that there are no plans or intent.  Given that other examination screens have been negative for suicidal ideation, the Board finds that the notations of passive suicidal thoughts are not sufficient, in and of themselves, to support an increased evaluation.  Further, the treatment records and VA evaluations do not show that the Veteran has symptoms manifested by impaired thought processes; obsessional rituals; illogical, irrelevant or obscure speech; near-continuous panic or depression that affects his ability to function independently, appropriately and effectively; impaired impulse control; or spatial disorientation.  Moreover, none of the VA treatment records or the VA examination reports indicated that there was any neglect of his personal appearance or hygiene.  

While the Veteran and his colleagues at work are competent to report on their personal knowledge of his symptoms, and their statements are accepted as credible, they are not competent to provide a probative opinion on the severity of such symptoms in relation to the applicable rating criteria.  Such is a medically complex matter that requires particular expertise in clinical psychology and psychiatry, which they simply do not possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In contrast, the 2010 and 2014 VA examinations took into consideration all of the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluations in determining the overall severity of the manifestations attributed to his service-connected PTSD.  

While the Veteran believes that his PTSD symptoms have gotten progressively worse during the pendency of the appeal, the VA examiner addressed the Veteran's symptoms in the January 2014 examination report, and noted that his resulting impairment remained moderate.  The examiner further opined that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In light of the foregoing, the preponderance of the evidence is against a rating higher than 50 percent at any time during the appeal period, there is no doubt to be resolved, and a disability rating in excess of 50 percent for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Rating

The Board has also considered whether referral for extraschedular ratings for the Veteran's PTSD is appropriate during any period of the appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the Board finds that the first Thun element is not satisfied for the Veteran's PTSD.  During the pendency of the appeal, the Veteran's service-connected PTSD has been manifested by signs and symptoms such as sleep impairment, anxiety, irritability and intermittent passive suicidal ideation.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to mental disorders provide disability ratings on the basis of occupational and social impairment, and overall impairment.  See, e.g. 38 C.F.R. §§ 4.130, Diagnostic Code 9411.  The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability.  There is nothing exceptional or unusual about the Veteran's PTSD symptoms because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's PTSD, referral for extraschedular consideration is not required at any time during the pendency of the appeal.  

Furthermore, the disability picture is not so exceptional to warrant referral even when the Veteran's service-connected disabilities are considered in the aggregate.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  At his 2010 and 2014 VA examinations, it was noted that the Veteran remained employed on a full-time basis, although he was had only administrative duties due to his PTSD symptoms at the time of the 2014 VA examination.  While it was noted that the Veteran's service-connected PTSD does impact his ability to work, there is no evidence of record showing that that his PTSD symptoms renders him unemployable as he is shown to be gainfully employed.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

A disability rating in excess of 50 percent for PTSD is denied.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  

In the VA Form 9 submitted in July 2013, for the Veteran's claim for an increased disability rating for DDD of the lumbar spine, the Veteran requested a hearing before a member of the Board at a local VA office.  The Veteran has not withdrawn the request and a Board hearing has not been provided him regarding the issue of an increased disability rating for DDD of the lumbar spine.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge for the claim for an increased disability rating for DDD of the lumbar spine, in accordance with his request.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


